688 F.2d 746
UNITED STATES of America, Plaintiff-Appellee,v.Arthur N. GRAHAM, Defendant-Appellant.
No. 82-5238Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
Oct. 8, 1982.

Robert W. Knight, Federal Public Defender, H. Jay Stevens, Asst. Federal Public Defender (Court-appointed), Orlando, Fla., for defendant-appellant.
Donald E. Christopher, Asst. U. S. Atty., Orlando, Fla., for plaintiff-appellee.
Appeal from the United States District Court for the Middle District of Florida.
Before GODBOLD, Chief Judge, FAY and CLARK, Circuit Judges.
PER CURIAM:


1
Arthur N. Graham appeals a conviction on a charge of conspiracy to overvalue securities by means of a "check-kiting" scheme in violation of 18 U.S.C. § 1014.


2
Instead of a brief, the government has filed a Confession of Error, as follows:


3
In light of the recent decision of the United States Supreme Court in the case of Williams v. United States, 50 U.S.L.W. 4949 (U.S. June 29, 1982) (--- U.S. ----, 102 S. Ct. 3088, 73 L. Ed. 2d 767), counsel for Appellee has thoroughly examined the arguments of Appellant Graham's brief concerning the application of Title 18, United States Code, Section 1014 to Appellant's conduct in this case.  After due deliberation and consultation with the Criminal Division of the United States Department of Justice, Washington, D.C., Appellee has concluded that it will not oppose the granting of Appellant's claim for relief for the reasons concerning Section 1014 stated in his brief.


4
We reverse the judgment of the trial court.


5
REVERSED.